Citation Nr: 1027851	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-34 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to November 
1952, and from September 1953 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the Veteran's claim of entitlement to TDIU.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Board previously issued a decision denying this claim in June 
2009.  At that time, the Veteran was found to not meet the 
schedular requirements for a grant of TDIU.  However, this claim 
was vacated and remanded by a January 2010 United States Court of 
Appeals for Veterans Claims (Court) order, which was based on a 
December 2009 Joint Motion for Remand (JMR).  In that JMR, it was 
pointed out that the Board had not properly applied that portion 
of 4.16(a) which provides that disabilities of one or both upper 
extremities can be considered as one disability for the purposes 
of determining entitlement to TDIU.  The Court remanded this 
claim in order that this provision should be considered, and 
therefore, the Board must do so.

More importantly however, the JMR found that the Board erred when 
it failed to adequately explain why a medical opinion which 
evaluates and discusses the effect of all of the Veteran's 
service connected disabilities on his employability was not 
obtained.  It is also noted that the Veteran's representative 
recently submitted an opinion from a private professional (who 
appears to have credentials of a Masters in Education, and holds 
a certificate as a certified disability management specialist), 
dated February 2010, who indicated that in his opinion, the 
Veteran was unemployable due solely to his service connected 
disabilities.  

As such, and in light of the JMR, the Board finds that it should 
remand this claim in order that the Veteran may be provided with 
a VA examination that adequately assesses the current severity of 
his  service connected disabilities, and what impact those 
disabilities may have on the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be provided with a VA 
general medical examination to determine the 
impact of his service-connected disabilities 
on employability.  The examiner is 
specifically requested to provide an opinion 
as to the extent that the Veteran's service-
connected disabilities interfere with his 
ability to work.  All findings, and the 
reasons and bases therefore, should be set 
forth in detail.  The examiner should note 
both the Veteran's service connected, and 
nonservice connected, disabilities.  The 
claims folder must be available for review in 
conjunction with the examination.

2.  Following the above, the RO should 
readjudicate the Veteran's claim for a total 
disability rating for compensation purposes 
due to individual unemployability.  In the 
event that the benefit sought is not granted, 
the appellant and his representative should 
be provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board, if 
in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


